DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/273583 (hereinafter “Application583” in view of Beatty (US 8364640) and/or in view of Mutha (US 20160162374) (hereinafter “Mutha374”). 

Claim 1 of the instant application requires similar limitations as claim 1 of  Application583 (copying…, modification repository…rules,  modification component …, identifying … backup files, creating a restored copy… , modifying…, transmitting the restored copy.. in place of … backup files).    
Claim 1 of the instant application requires the limitations related to specified type and schema, but claim 1 of Application583 does not require these limitations.   In combination, Beatty and Mutha render these limitations as obvious.  
For example, Beatty discloses that during a backup operation, the data corresponding to block 1-7 may be stored in a backup copy, col 7:39-40, Fig. 3; A backup agent on system 100 may generate a schema of table and index information along with the backed up contents of a database and store the generated schema to backup storage device 360, col 15:7-10, Fig. 6;The schema may then be used to access or restore the contents of database copy, without using the database, col 15:15-20; these tables may identify various objects and data structures in the restored data along with corresponding identifiers as they appeared at the time of backup, col 2:30-35.
 Beatty does not disclose, but Mutha374 discloses the limitations related to specified type (e.g., information management policies 148 … modify, 0236; storage policy 148A., 0275 Fig. 1E; criteria and rules, 0128).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the Claim 1 limitations of Applicatino583, with the backup and restoring of a database as disclosed by Beatty, providing the benefit of restoring database backup copies (see Beatty, col 1:1-10), and further, with Mutha374, providing the benefit of updating the index to reflect the user modification of the metadata without modifying the backup data. The operations can also include, in response to a user request to browse the backup data, outputting a custom view of the backup data that reflects the user modification of the metadata (see Mutha374, 0005).
Claims 2-7 of the instant application are rejected based on dependency from claim 1 ( and similarity to dependent claims 4-14 of Application583).

Claim 8 of the instant application requires similar limitations as claim 15 of  Application583 (copying…, modification repository…rule,  modification component …accessing… , identifying … backup files, creating a restored copy… , modifying…, transmitting the restored copy.. in place of … backup files).    

Claim 8 of the instant application requires the limitations related to specified type, but Claim 15 of Application583 does not describe these limitation.   Mutha render these limitations as obvious.  
Mutha374 discloses the limitations related to specified type (e.g., information management policies 148 … modify, 0236; storage policy 148A., 0275 Fig. 1E; criteria and rules, 0128).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the limitations of Application583 with Mutha374, providing the benefit of updating the index to reflect the user modification of the metadata without modifying the backup data. The operations can also include, in response to a user request to browse the backup data, outputting a custom view of the backup data that reflects the user modification of the metadata (see Mutha374, 0005).
	Claims 9-13 of the instant application are rejected based on dependency from claim 8 (and similarity to dependent claims 17, 18 of Application583).
Claim 14 of the instant application requires similar limitations as claim 15 of  Application583 (copying…, modification repository…rule,  modification component …accessing… , identifying … backup files, creating a restored copy… ,  transmitting the restored copy.. in place of … backup files).    

Claim 14 of the instant application requires the limitations related to modifying content in the primary storage system, but Claim 15 of Application583 does not describe these limitations.  Mutha render these limitations as obvious.  
Mutha374 discloses the limitations related to modifying content in the primary storage system (e.g., information management policies 148 … modify, 0236; storage policy 148A., 0275 Fig. 1E; criteria and rules, 0128).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the limitations of Application583 with Mutha374, providing the benefit of updating the index to reflect the user modification of the metadata without modifying the backup data. The operations can also include, in response to a user request to browse the backup data, outputting a custom view of the backup data that reflects the user modification of the metadata (see Mutha374, 0005).
	Claims 15-18 of the instant application are rejected based on dependency from claim 14 (and similarity to dependent claims 17, 18 of Application583).
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1,2,3,5,6,8,9,11,12,14,16,17 are rejected under 35 U.S.C. 103 as being unpatentable over Beatty (US 8364640) and in view of Mutha (US 20160162374) (hereinafter “Mutha374”)     

Claim 1. Beatty discloses A method of creating a modified representation of backup copy data on restore or read (e.g., to restore a web site from an archived copy of a database file. The backed up copy of the web site includes customizations created by one or more users., col 2:10-15), comprising: 

copying data comprising files stored in one or more primary storage devices in a primary storage system in accordance with a given schema to one or more backup storage devices in a backup storage system to create a backup copy comprising backup files (e.g., During a backup operation, the data corresponding to block 1-7 may be stored in a backup copy, col 7:39-40, Fig. 3; A backup agent on system 100 may generate a schema of table and index information along with the backed up contents of a database and store the generated schema to backup storage device 360, col 15:7-10, Fig. 6); 

in response to receipt of a request to modify content of a specified type with respect to a given entity, (e.g., users may provide further changes to a deployed web site definition by adding, deleting, and modifying information , col 4:15-20); 

automatically identifying, using the schema, one or more data fields of the specified type in the one or more identified backup files (e.g., The schema may then be used to access or restore the contents of database copy, without using the database, col 15:15-20; these tables may identify various objects and data structures in the restored data along with corresponding identifiers as they appeared at the time of backup, col 2:30-35);

creating a restored copy of one or more of the identified backup files from the backup copy stored in the one or more backup storage devices in the backup storage system while modifying the content in the identified data fields of the restored copy according to the rule for modifying the content without modifying the backup copy (e.g., response to a user request to restore the backup data, restoring the backup data to create restored data, said restoring comprising applying the user modification of the metadata to the backup data to create the restored data., 0005; a backup agent on applications computer system 100 may perform independent functions during a restore of a web site. These independent functions may allow a web site to be restored complete with customizations., col 15:45-50).

Beatty does not disclose, but Mutha374 discloses
	configuring a modification repository with a rule for modifying the content of the specified type (e.g., information management policies 148 … modify, 0236; storage policy 148A., 0275 Fig. 1E; criteria and rules, 0128).

with a modification component executing on computer hardware subsequent to the request, accessing the modification repository to identify one or more of the backup files associated with the entity and one or more rules for modifying restored copies of the one or more identified backup files (e.g., the storage manager 140 may use the index 150 to track logical associations between media agents 144 and secondary storage devices 108 and/or movement of data from primary storage devices 104 to secondary storage devices 108. , 0127, Fig. 1E; for use in restore operations or other information management operations, 0129; in combination with the rebuilt database is modified so that it conforms to the database represented by the backup copy, col 2:52-53); 

transmitting the restored copy to the one or more primary storage devices in the primary storage system in place of the one or more of the identified backup files (e.g., At block 808, the data agent 142 can output a custom view for browsing or can restore the backup, as modified, while using the changed metadata and any retained original metadata to provide a custom view of the browse or restore data. 0314;  a restore of the data can cause those changes to be performed on the underlying backup data itself, 0036).  

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the backup and restoring of a database as disclosed by Beatty, with Mutha374, providing the benefit of updating the index to reflect the user modification of the metadata without modifying the backup data. The operations can also include, in response to a user request to browse the backup data, outputting a custom view of the backup data that reflects the user modification of the metadata (see Mutha374, 0005).

Claim 2. Beatty discloses
 wherein configuring the modification repository comprises, in response to receiving the request on a certain request date, configuring the rule to modify the content of the specified type in the backup files that were created prior to the request date, such that the content of the specified type that was stored in the primary storage system prior to the request date is modified in the restored copy in accordance with the rule, while the content of the specified type that was stored in the primary storage system after the request date is not modified in the restored copy (e.g., response to a user request to restore the backup data, restoring the backup data to create restored data, said restoring comprising applying the user modification of the metadata to the backup data to create the restored data., 0005; a backup agent on applications computer system 100 may perform independent functions during a restore of a web site. These independent functions may allow a web site to be restored complete with customizations., col 15:45-50; user customizations within each record may be lost upon a rebuild process, col 6:35-36).
  
Beatty does not disclose, but Mutha374 discloses
	
the request date is not modified in the restored copy (e.g., the user may see the custom view of the data with the metadata changes in effect, even though those changes have not actually occurred in the underlying physical data., 0310).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the backup and restoring of a database as disclosed by Beatty, with Mutha374, providing the benefit of updating the index to reflect the user modification of the metadata without modifying the backup data. The operations can also include, in response to a user request to browse the backup data, outputting a custom view of the backup data that reflects the user modification of the metadata (see Mutha374, 0005) older versions of the metadata may be retained to enable the secondary storage editor 252 to access those old versions despite changes to the metadata (0311).

Claim 3. Beatty does not disclose, but Mutha374 discloses
	in response to the request, modifying the content of the specified type with respect to the given entity in the primary storage system without modifying the backup copy (e.g., if the user browses the backup, the user may see the custom view of the data with the metadata changes in effect, even though those changes have not actually occurred in the underlying physical data., 0310)..  

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the backup and restoring of a database as disclosed by Beatty, with Mutha374, providing the benefit of updating the index to reflect the user modification of the metadata without modifying the backup data. The operations can also include, in response to a user request to browse the backup data, outputting a custom view of the backup data that reflects the user modification of the metadata (see Mutha374, 0005), older versions of the metadata may be retained to enable the secondary storage editor 252 to access those old versions despite changes to the metadata (0311).

Claim 5.  Beatty discloses wherein modifying the content comprises deleting the content from the identified data fields in the restored copy (e.g., One or more users may provide further changes to a deployed web site definition by adding, deleting, and modifying information stored in corresponding tables and records., col 4:15-20).  

Claim 6. Beatty discloses wherein modifying the content comprises rectifying the content in the identified data fields in the restored copy (e.g., As the restore operation proceeds, these newly generated GUID values may be used to update the restored identifier values in the cached tables. When the cached tables are updated with the newly generated GUID values, the corresponding entries may be added to the intranet portal application using one of the one or more newly generated GUIDs in place of each corresponding restored GUID., col 2:40-50; to modify the data source properties of the rebuilt web site, col 6:64-67).  

Claim 8.  Beatty discloses A method of creating a modified representation of backup copy data on restore or read, comprising: (e.g., to restore a web site from an archived copy of a database file. The backed up copy of the web site includes customizations created by one or more users., col 2:10-15), comprising: 

copying data comprising files stored in one or more primary storage devices in a primary storage system to one or more backup storage devices in a backup storage system to create a backup copy comprising backup files (e.g., During a backup operation, the data corresponding to block 1-7 may be stored in a backup copy, col 7:39-40, Fig. 3; A backup agent on system 100 may generate a schema of table and index information along with the backed up contents of a database and store the generated schema to backup storage device 360, col 15:7-10, Fig. 6); 

receiving a request on a certain request date to modify content of a specified type with respect to a given entity (e.g., users may provide further changes to a deployed web site definition by adding, deleting, and modifying information , col 4:15-20); 

automatically identifying, using the schema, one or more data fields of the specified type in the one or more identified backup files (e.g., The schema may then be used to access or restore the contents of database copy, without using the database, col 15:15-20; these tables may identify various objects and data structures in the restored data along with corresponding identifiers as they appeared at the time of backup, col 2:30-35);

creating a restored copy of one or more of the identified backup files from the backup copy stored in the one or more backup storage devices in the backup storage system while modifying the content in one or more data fields of the restored copy according to the one or more rules without modifying the backup copy, such that the content of the specified type that was stored in the primary storage system prior to the request date is modified in the restored copy in accordance with the rule, while the content of the specified type that was stored in the primary storage system after the request date is not modified in the restored copy (e.g., response to a user request to restore the backup data, restoring the backup data to create restored data, said restoring comprising applying the user modification of the metadata to the backup data to create the restored data., 0005; a backup agent on applications computer system 100 may perform independent functions during a restore of a web site. These independent functions may allow a web site to be restored complete with customizations., col 15:45-50).

Beatty does not disclose, but Mutha374 discloses
	in response to the request, configuring a modification repository with a rule for modifying the content of the specified type in the backup files that were created prior to the request date (e.g., information management policies 148 … modify, 0236; storage policy 148A., 0275 Fig. 1E; criteria and rules, 0128).

with a modification component executing on computer hardware subsequent to the request, accessing a modification repository to identify one or more of the backup files associated with the entity and one or more rules for modifying restored copies of the one or more identified backup files (e.g., the storage manager 140 may use the index 150 to track logical associations between media agents 144 and secondary storage devices 108 and/or movement of data from primary storage devices 104 to secondary storage devices 108. , 0127, Fig. 1E; for use in restore operations or other information management operations, 0129; in combination with the rebuilt database is modified so that it conforms to the database represented by the backup copy, col 2:52-53); 

transmitting the restored copy to the one or more primary storage devices in the primary storage system in place of the one or more of the identified backup files (e.g., At block 808, the data agent 142 can output a custom view for browsing or can restore the backup, as modified, while using the changed metadata and any retained original metadata to provide a custom view of the browse or restore data. 0314;  a restore of the data can cause those changes to be performed on the underlying backup data itself, 0036).  
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the backup and restoring of a database as disclosed by Beatty, with Mutha374, providing the benefit of updating the index to reflect the user modification of the metadata without modifying the backup data. The operations can also include, in response to a user request to browse the backup data, outputting a custom view of the backup data that reflects the user modification of the metadata (see Mutha, 0005).

Claim 9. Beatty discloses 
in response to the request, modifying the content of the specified type with respect to the given entity in the primary storage system (e.g., response to a user request to restore the backup data, restoring the backup data to create restored data, said restoring comprising applying the user modification of the metadata to the backup data to create the restored data., 0005; a backup agent on applications computer system 100 may perform independent functions during a restore of a web site. These independent functions may allow a web site to be restored complete with customizations., col 15:45-50; user customizations within each record may be lost upon a rebuild process, col 6:35-36).
  
Beatty does not disclose, but Mutha374 discloses
	without modifying the backup copy (e.g., the user may see the custom view of the data with the metadata changes in effect, even though those changes have not actually occurred in the underlying physical data., 0310).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the backup and restoring of a database as disclosed by Beatty, with Mutha374, providing the benefit of updating the index to reflect the user modification of the metadata without modifying the backup data. The operations can also include, in response to a user request to browse the backup data, outputting a custom view of the backup data that reflects the user modification of the metadata (see Mutha374, 0005) older versions of the metadata may be retained to enable the secondary storage editor 252 to access those old versions despite changes to the metadata (0311).
 
Claim 11 is rejected for reason similar to claim 5 (see above).

Claim 12 is rejected for reason similar to claim 6 (see above).

Claim 14.  Beatty discloses A method of creating a modified representation of backup copy data on restore or read comprising: (e.g., to restore a web site from an archived copy of a database file. The backed up copy of the web site includes customizations created by one or more users., col 2:10-15), comprising: 

copying data comprising files stored in one or more primary storage devices in a primary storage system to one or more backup storage devices in a backup storage system to create a backup copy comprising backup files (e.g., During a backup operation, the data corresponding to block 1-7 may be stored in a backup copy, col 7:39-40, Fig. 3; A backup agent on system 100 may generate a schema of table and index information along with the backed up contents of a database and store the generated schema to backup storage device 360, col 15:7-10, Fig. 6); 

receiving a request on a certain request date to modify content of a specified type with respect to a given entity (e.g., users may provide further changes to a deployed web site definition by adding, deleting, and modifying information , col 4:15-20); 


creating a restored copy of one or more of the identified backup files from the backup copy stored in the one or more backup storage devices in the backup storage system while modifying the content in one or more data fields of the restored copy according to the rule for modifying the content without modifying the backup copy (e.g., response to a user request to restore the backup data, restoring the backup data to create restored data, said restoring comprising applying the user modification of the metadata to the backup data to create the restored data., 0005; a backup agent on applications computer system 100 may perform independent functions during a restore of a web site. These independent functions may allow a web site to be restored complete with customizations., col 15:45-50).

Beatty does not disclose, but Mutha374 discloses
	in response to receipt of a request by an entity, modifying content in the primary storage system and configuring a modification repository with a rule for modifying the content (e.g., information management policies 148 … modify, 0236; storage policy 148A., 0275 Fig. 1E; criteria and rules, 0128).

with a modification component executing on computer hardware subsequent to the request, accessing the modification repository to identify one or more of the backup files associated with the entity and one or more rules for modifying restored copies of the one or more identified backup files (e.g., the storage manager 140 may use the index 150 to track logical associations between media agents 144 and secondary storage devices 108 and/or movement of data from primary storage devices 104 to secondary storage devices 108. , 0127, Fig. 1E; for use in restore operations or other information management operations, 0129; in combination with the rebuilt database is modified so that it conforms to the database represented by the backup copy, col 2:52-53); 

transmitting the restored copy to the one or more primary storage devices in the primary storage system in place of the one or more of the identified backup files (e.g., At block 808, the data agent 142 can output a custom view for browsing or can restore the backup, as modified, while using the changed metadata and any retained original metadata to provide a custom view of the browse or restore data. 0314;  a restore of the data can cause those changes to be performed on the underlying backup data itself, 0036).  
	
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the backup and restoring of a database as disclosed by Beatty, with Mutha374, providing the benefit of updating the index to reflect the user modification of the metadata without modifying the backup data. The operations can also include, in response to a user request to browse the backup data, outputting a custom view of the backup data that reflects the user modification of the metadata (see Mutha374, 0005) older versions of the metadata may be retained to enable the secondary storage editor 252 to access those old versions despite changes to the metadata (0311).

Claim 16 is rejected for reason similar to claim 5 (see above).

Claim 17 is rejected for reason similar to claim 6 (see above).


4.	Claims 4,7,10,13,15,18 are rejected under 35 U.S.C. 103 as being unpatentable over Beatty (US 8364640) and in view of Mutha (cited above) and further in view of Mutha (US 20160162364)(hereinafter “Mutha364”)     

Claim 4. Beatty in view of Mutha374 does not disclose, but Mutha364 discloses 
wherein the content of the specified type comprises sensitive personal information with respect to the given entity (e.g., files containing sensitive personal data or other types of data, such as social security numbers, 0041).  
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the backup and restoring of a database as disclosed by Beatty, with Mutha374, with Mutha364 providing the benefit of storage pruning technique (see Mutha364, 0042) can enable editing of data in the backups (0043) advantageously overcome some or all of these limitations of the backup format and enable editing of metadata associated with the backups so that when the backups are restored or browsed, the logical edits to the metadata can then be performed physically on the data to create a custom restore or a custom view (0044).

Claim 7. Beatty does not disclose, but Mutha374 discloses 
wherein the backup copy comprising the backup files is stored in the backup storage system in a backup format, different from a native application format of the files in the primary storage system, and format (e.g., Secondary copies 116 may be stored in relatively slow and/or low cost storage (e.g., magnetic tape). A secondary copy 116 may be stored in a backup or archive format, or in some other format different than the native source application format or other primary data format., 0095).  

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the backup and restoring of a database as disclosed by Beatty, with Mutha374, providing the benefit of updating the index to reflect the user modification of the metadata without modifying the backup data. The operations can also include, in response to a user request to browse the backup data, outputting a custom view of the backup data that reflects the user modification of the metadata (see Mutha374, 0005), older versions of the metadata may be retained to enable the secondary storage editor 252 to access those old versions despite changes to the metadata (0311).

Beatty in view of Mutha374 does not disclose, but Mutha364 discloses 
creating the restored copy comprises restoring the identified backup files to the native application (e.g., unpackage (e.g., restore from a backup format to the native application format) the data in the backup copy 116A and restore the unpackaged data to the primary storage device 104, 0281).  
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the backup and restoring of a database as disclosed by Beatty, with Mutha374, with Mutha364 providing the benefit of storage pruning technique (see Mutha364, 0042) can enable editing of data in the backups (0043) advantageously overcome some or all of these limitations of the backup format and enable editing of metadata associated with the backups so that when the backups are restored or browsed, the logical edits to the metadata can then be performed physically on the data to create a custom restore or a custom view (0044).

Claim 10 is rejected for reason similar to claim 4 (see above).
Claim 13 is rejected for reason similar to claim 7 (see above).
Claim 15 is rejected for reason similar to claim 4 (see above).
Claim 18 is rejected for reason similar to claim 7 (see above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM SAIN/Primary Examiner, Art Unit 2135